EXHIBIT 10.2.1
March 30, 2009
Delta Apparel, Inc.
M.J. Soffe, LLC
Junkfood Clothing Company
322 South Main Street
Greenville, South Carolina 29601
Attention: Ms. Deb Merrill
The CIT Group/Commercial Services
301 South Tryon Street
Charlotte, North Carolina 28202
Attention: Mr. Jeff Lewis
IDB Bank
511 Fifth Avenue
New York, New York 10017
Attention: Mr. Andrew Ballta
PNC Bank, National Association
4720 Piedmont Row Drive, Suite 300
Charlotte, North Carolina 28210
Attention: Mr. Alex Council
Ladies and Gentlemen:
     Reference is made to that certain Third Amended and Restated Loan and
Security Agreement dated September 21, 2007, among Delta Apparel, Inc., a
Georgia corporation (“Delta”), M.J. Soffe, LLC, a North Carolina limited
liability company and successor to M.J. Soffe Co. (“Soffe”), Junkfood Clothing
Company, a Georgia corporation (“JCC”; Delta, Soffe and JCC being hereinafter
collectively referred to as “Borrowers” and each individually as a “Borrower”),
Wachovia Bank, National Association, a national banking association, in its
capacity as agent (together with its successors in such capacity, “Agent”) for
the financial institutions party thereto from time to time as lenders
(collectively, “Lenders”) and such Lenders (as at any time amended, restated,
modified or supplemented, the “Loan Agreement”), pursuant to which Agent and
Lenders have made certain loans and other financial accommodations available to
Borrowers. All capitalized terms used in this letter amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.
     Borrowers have requested, pursuant to Section 2.5 of the Loan Agreement,
that the Commitments under the Loan Agreement be increased by $10,000,000 to
$110,000,000 (the “Commitment Increase”).
     Each of the existing Lenders has informed Agent that it has elected not to
fund its respective Pro Rata Share of the amount of the Commitment Increase, and
as a result, Borrowers have requested that PNC Bank, National Association (“New
Lender”) become a Lender and fund the full amount of the requested Commitment
Increase.
     Pursuant to that certain Joinder Agreement dated as of the date hereof (the
“New Lender Joinder Agreement”), New Lender has agreed to be joined to the Loan
Agreement as a Lender, has assumed all of the responsibilities of a Lender
thereunder, and has accepted the full amount of the Commitment Increase as its
Commitment under the Loan Agreement.
     In connection with Borrowers’ request to increase the Commitments and New
Lender’s execution and delivery of the New Lender Joinder Agreement, Agent and
Borrowers have agreed that the Increase Effective Date for such requested
Commitment Increase shall be the date set forth below in this letter amendment
and, with the

 



--------------------------------------------------------------------------------



 



consent and approval of Borrowers, Agent hereby confirms to Lenders by delivery
of this letter amendment the final allocation of such increase as of the
Increase Effective Date.
     Agent, New Lender and Borrowers are entering into this letter amendment in
order to reflect the joinder of New Lender as a Lender under the Loan Agreement
and the corresponding changes to the Commitments thereunder set forth on
Schedule 1.21 to the Loan Agreement.
     The parties hereto desire to amend the Loan Agreement as hereinafter set
forth.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Amendments to Loan Agreement, Financing Agreements. Subject to the
satisfaction of the conditions precedent set forth herein, the Loan Agreement is
hereby amended, pursuant to the terms of Section 2.5 thereof, by deleting
Schedule 1.21 to the Loan Agreement in its entirety and by substituting in lieu
thereof the Schedule 1.21 attached to this Amendment, and pursuant to the
requirements of Section 2.5 of the Loan Agreement, Agent hereby delivers to
Lenders and Borrowers a copy of this amendment. In furtherance of the foregoing,
upon the effectiveness of this letter amendment, all references to “Lender” or
“Lenders” contained in the Loan Agreement and the other Financing Agreements
shall be deemed to include PNC Bank, National Association, in its capacity as a
Lender under the Loan Agreement.
     2. Determination of Increase Effective Date; Confirmation to Lenders
Thereof. Subject to the satisfaction of the conditions precedent set forth
herein, Agent and Borrowers have determined that the Increase Effective Date for
the Borrowers’ requested Commitment increase shall be March 30, 2009, and by
delivery of this letter amendment to Lenders, with the consent and approval of
Borrowers (as indicated by their signatures below), Agent hereby confirms in
writing to Lenders the final allocation of such increase as of the Increase
Effective Date. New Lender agrees that it shall make and extend Loans and Letter
of Credit Obligations to Borrowers in an amount such that the amount of
outstanding Loans and Letter of Credit Obligations from each Lender shall equal
such Lender’s respective Pro Rata Share of the Commitments, as modified in this
letter amendment to give effect to such increase, multiplied by the aggregate
amount of Loans outstanding and Letter of Credit Obligations from all Lenders.
     3. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Financing Agreements and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Financing
Agreements.
     4. Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Financing Agreements executed
by such Borrower are legal, valid and binding obligations of such Borrower that
are enforceable against such Borrower in accordance with the terms thereof; all
of the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and liens; and the unpaid principal amount of the
Loans as of the opening of business on March 30, 2009, totaled $90,571,073.21.
     5. Representations and Warranties. Each Borrower represents and warrants to
Agent and the Lenders, to induce Agent and New Lender to enter into this
amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Borrower and this
Amendment has been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof.
     6. Conditions Precedent. The amendments set forth in Section 2 of this
letter amendment shall be effective as of the Increase Effective Date set forth
above, subject to the satisfaction of each of the following

- 2 -



--------------------------------------------------------------------------------



 



conditions precedent, in form and substance satisfactory to Agent, on such
Increase Effective Date unless satisfaction thereof is specifically waived in
writing by Agent:
     (a) No Default or Event of Default shall be in existence;
     (b) Agent shall have received a duly executed counterpart of this Amendment
from each of the parties hereto;
     (c) Agent shall have received a duly executed counterpart of the New Lender
Joinder Agreement from each of the parties thereto;
     (d) Agent shall have received a duly executed counterpart of that certain
Certificate Regarding Commitment Increase from each of the parties thereto; and
     (e) Agent and Lenders shall have received a legal opinion from counsel to
Borrowers in form and substance acceptable to Agent that the requested
Commitment Increase provided for herein does not violate any Material Contract
of any Borrower.
     7. No Novation, etc. Except as otherwise expressly provided in this letter
amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Financing Agreements, each of which shall
remain in full force and effect. This letter amendment is not intended to be,
nor shall it be construed to create, a novation or accord and satisfaction, and
the Loan Agreement as herein modified shall continue in full force and effect.
     8. Release of Claims. To induce Agent and New Lender to enter into this
letter amendment, each Borrower hereby releases, acquits and forever discharges
Agent and Lenders, and all officers, directors, agents, employees, successors
and assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that such Borrower now has or ever had against Agent or any Lender
arising under or in connection with any of the Financing Agreements or
otherwise. Each Borrower represents and warrants to Agent and Lenders that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent or any Lender.
     9. Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this letter
amendment.
     10. Miscellaneous. This letter amendment shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default. Upon the effectiveness of this letter amendment,
each reference in the Loan Agreement to “this Agreement,” “hereunder,” or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this letter amendment. In consideration of Agent’s and the New Lender’s
willingness to enter into this letter amendment, Borrowers jointly and
severally, agree to pay, on demand, all costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this letter
amendment and any other Financing Agreements executed pursuant hereto and any
and all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby. This letter amendment shall
be effective upon acceptance by Agent (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia. This letter amendment shall be
binding upon and inure to the benefit of Agent, Lenders, and Borrowers and their
respective successors and assigns. This letter amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any manually
executed signature delivered by a party by facsimile or electronic mail
transmission shall be deemed to be an original signature hereto. Each Borrower
agrees to take such further actions as Agent shall

- 3 -



--------------------------------------------------------------------------------



 



reasonably request from time to time in connection herewith to evidence or give
effect to the amendments set forth herein or any of the transactions
contemplated hereby.

                  Very truly yours,    
 
                WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent    
 
           
 
  By:
Name:
Title:   /s/ Dan Denton
 
Dan Denton
Director    

[Acknowledgment and Agreement on following page.]

- 4 -



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED:    
 
        BORROWERS:    
 
        DELTA APPAREL, INC.    
 
       
By:
Name:
  /s/ Deborah H. Merrill
 
Deborah H. Merrill    
Title:
  VP and CFO    
 
        M.J. SOFFE, LLC    
 
       
By:
Name:
  /s/ Deborah H. Merrill
 
Deborah H. Merrill    
Title:
  VP and CFO    
 
        JUNKFOOD CLOTHING COMPANY    
 
       
By:
Name:
  /s/ Deborah H. Merrill
 
Deborah H. Merrill    
Title:
  VP and CFO    
 
        NEW LENDER:    
 
        PNC BANK, NATIONAL ASSOCIATION    
 
       
By:
Name:
  /s/ Virginia L. Kiseljack
 
Virginia L. Kiseljack    
Title:
  Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.21
to
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Commitments

          Name of Lender   Commitment    
1. Wachovia Bank, National Association
  $ 60,000,000    
2 The CIT Group/Commercial Services, Inc.
  $ 20,000,000    
3. IDB Bank
  $ 20,000,000    
4. PNC Bank, National Association
  $ 10,000,000  

 